People v Bigler (2018 NY Slip Op 05534)





People v Bigler


2018 NY Slip Op 05534


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

108630

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vMICHAEL BIGLER, Appellant.

Calendar Date: June 11, 2018

Before: Garry, P.J., McCarthy, Devine, Mulvey and Pritzker, JJ.


Tracy E. Steeves, Kingston, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered May 10, 2016, (1) convicting defendant upon his plea of guilty of the crime of driving while intoxicated as a felony, and (2) which revoked defendant's probation and imposed a sentence of imprisonment.
Judgment affirmed. No opinion.
Garry, P.J., McCarthy, Devine, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.